DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	“application configured to cause an action to be performed in response to input data requesting performance of the action” in Claim 12 
(b)	“a device configured to cause an action to be performed in response to input data requesting performance of the action” in Claim 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 12, Process 1200, Paragraphs 0237
(b) Fig. 1, Electronic devices 102 & 104, Paragraphs 0237 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 

	

Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-20 uniquely identify the distinct features an Alexa roaming authentication techniques.  
The closest prior art made of record is Biswas et al. (US 20200382513 A1), Ramakrishnan et al. (US 20160132205 A1), Sathyanarayana (US 10,841,756 B1), Wei (US 11,057,777 B2) and Ravichandran (US 11,196,779 B2) (US
The cited reference (Biswas) teaches wherein a device implementing a system for sharing a voice profile includes a processor configured to receive a request to share a first voice profile corresponding to a first user account associated with a first device, with a second device associated with a second user account, the second device being voice-enabled, the first voice profile being stored on a first data store associated with the first user account. The processor is further configured to update a second data store associated with the second user account to include a reference to the first voice profile stored on the first data store, and to send, to the second device, a notification that the second data store has been updated to include the reference to the first voice profile.
The cited reference (Ramakrishnan) teaches a system and method includes a device and a processor. In some embodiments the processor is operable to display a first representation for a first application at a first location on the touchscreen display and a second representation for a 
The cited reference (Sathyanarayana) teaches techniques related to managing data communications between devices are described. In an example, a computer system receives, from a first device, a request to transfer a communications session with the first device and a second device. The computer system determines contextual data associated with the communications session. Using at least the contextual data, the computer system determines the communications session is permitted to be transferred from the first device to a third device based. The computer system causes a transferred communications session to be established with the third device and the second device.
The cited reference (Wei) teaches wherein typically, when a user switches sessions between devices, the user authenticates the sessions by providing user account information, password, and/or pin code input or other credentials. However, when the user is frequently switching sessions between devices, authenticating sessions may result in the user reducing or even stopping switching across mobile devices. Systems and methods according to this disclosure provide automatic session roaming across mobile devices using proximity authentication. Upon detecting an indication to initiate session roaming, the source device automatically roams the session on the source device to a target device based on a proximity of the source device to the target device. The session is handed off from the source device to the target device as an authenticated user session.

The cited references fail to disclose a receiving, from a voice interface device, first audio data representing a first user utterance from a first user; determining, from the first audio data, that the first user utterance indicates a request to associate first account data with the voice interface device, the voice interface device associated with second account data of a second user; sending, to a first user device associated with the first account data, first message data requesting confirmation that the first account data is to be associated with the voice interface device; receiving, from the first user device, first data confirming the first account data is to be associated with the voice interface device; causing, in response to the first data, the first account data to be associated with the voice interface device; sending, to a second user device associated with the second account data, second message data indicating that the first account data has been associated with the voice interface device; receiving, from the second user device, second data confirming the first account data is authorized to be associated with the voice interface device; and causing an association between the first account data and the voice interface device to be maintained in Claims 1-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677